            Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 1 of 32




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO

MEDTRONIC MEDICAL CR SRL,

                     Plaintiff,                         Case No.:

                        v.                             Violation of the Racketeer Influenced
                                                       and Corrupt Organization Act, 18 U.S.C.
ELIESER FELICIANO SOTO; JOSÉ ENRIQUE                   §§ 1961-68; the Act Against Organized
SANTANA CRIADO; INNOVATIVE                             Crime and Money Laundering, P.R.
ENGINEERING CORP.; INNOVATIVE                          Laws Ann. tit. §§ 971, et seq.; fraud;
ENGINEERING, LLC,                                      breach of contract and damages; extra-
                                                       contractual damages; unjust enrichment;
                    Defendants.
                                                       breach of fiduciary duties.




                                   VERIFIED COMPLAINT

TO THE HONORABLE COURT:

       COMES NOW Plaintiff, Medtronic Medical CR SRL (“Medtronic-CR”), through the

undersigned counsel, and respectfully states, alleges and prays as follows:

               I. NATURE OF THE ACTION, JURISDICTION, AND VENUE

       1.       This action arises under the Racketeer Influenced and Corrupt and Organizations

Act, 18 U.S.C. §§ 1962 (a)-(d). The Court has jurisdiction pursuant to 18 U.S.C. § 1964. It has

supplemental jurisdiction over the Puerto Rico law claims pursuant to 28 U.S.C. § 1367(a).

       2.       This Court also has jurisdiction pursuant to 28 U.S.C. § 1332(a)(2), inasmuch as

this action is between citizens and companies of the Commonwealth of Puerto Rico and a foreign

state corporation and the amount in controversy exceeds $75,000, exclusive of interest and costs.

       3.       Venue is proper under 18 U.S.C. § 1965 and 28 U.S.C. § 1391 because the

Defendants are subject to personal jurisdiction in this judicial district and Elieser Feliciano Soto

and José Enrique Santiago Criado reside in this district.
            Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 2 of 32




                                     II. THE PARTIES

       4.       Plaintiff, Medtronic-CR is a Costa Rica limited liability company with its

principal place of business in Coyol Alajuela, Costa Rica. Medtronic-CR manufactures

orthopedic components used for spine surgery devices and spine surgery procedures, which are

distributed and sold globally.

       5.       Defendant Elieser Feliciano Soto (“Feliciano”) is Medtronic-CR’s former Plant

Manager. He is of legal age and a resident of the Commonwealth of Puerto Rico.

       6.       Defendant José Enrique Santana Criado (“Santana”) is a former Medtronic-CR

employee and contractor. He is of legal age and a resident of the Commonwealth of Puerto Rico.

       7.       Defendant Innovative Engineering Corp. is a corporation organized under the

laws of the Commonwealth of Puerto Rico. According to the Puerto Rico Department of State

records, the corporation’s place of business was Metro Office Park Suite 204, Guaynabo, Puerto

Rico 00969.

       8.       Defendant Innovative Engineering LLC is a Puerto Rico limited liability

company. According to the Puerto Rico Department of State records, the company’s place of

business is Mansiones del Caribe 375, Calle Topacio, Humacao, Puerto Rico 00791-5233.

       9.       Innovative Engineering Corp. and Innovative Engineering LLC were both

organized by Santana, who appears in public corporate records as authorized representative and

President of the corporation and as administrator or the limited liability company. Upon

information and belief, Innovative Engineering Corp. and Innovative Engineering LLC are

operating as one and the same. Thus, hereinafter we refer to the entities jointly as “Innovative

Engineering.”




                                             -2-
         Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 3 of 32




          III. FACTUAL ALLEGATIONS COMMON TO ALL RICO COUNTS
                       AND ALL OTHER CAUSES OF ACTION

       10.     Plaintiff brings this action under the Racketeering Influence and Corrupt

Organizations Act (“RICO Act”) and other laws against the named Defendants. The basis of this

action revolves around a scheme of fraudulent conduct that the conspiring Defendants engaged

in through their enterprises and acts taken in furtherance of this defrauding scheme, which affect

interstate or foreign commerce. As a consequence of their enterprise and conspiratorial actions,

Defendants violated the RICO Act; committed fraud; breached contracts; converted monies paid

to enterprises for their own use and possession; were unjustly enriched; and caused severe and

on-going economic damages to Medtronic-CR’s business operations.

       11.     Medtronic-CR has been operating in Costa Rica since 2015. The company

established its manufacturing facility in 2017 with over 100 employees and continued to expand

its operations, growing to more than 500 professionals in 2019.

       12.     As part of its expansion plans, in or around March 2018, Medtronic-CR set out to

build a new manufacturing facility in Coyol Alajuela, Costa Rica. Feliciano as Site Director was

in charge of overseeing the construction of Medtronic-CR’s new manufacturing site.

       13.     Upon information and belief, beginning in or about July 2018, Defendants

Feliciano and Santana, acting in concert with Medtronic-CR’s Principal Financial Analyst,

Keylor Gutiérrez (“Gutiérrez”) and other Medtronic-CR employees, all of whom either directly

or indirectly aided or abetted their activities, willfully embarked on a series of schemes to steal

approximately $7.4 million and defraud Medtronic-CR by means of various false pretenses and

unlawful activities. Feliciano and Santana orchestrated two schemes that facilitated the

misappropriation of Medtronic-CR’s assets for their personal benefit.




                                               -3-
         Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 4 of 32




       14.     As part of the first scheme, Feliciano, Santana and Gutiérrez conspired to use and

actually used Puerto Rico and Costa Rica legal entities (the “Entities’), organized by them and/or

associated with them, for the purported provision of goods and services to Medtronic-CR, which

were either never rendered or rendered at prices that substantially exceed the fair market value of

equivalent goods and services. The Entities, which together with Feliciano, Santana and

Gutiérrez, comprise the RICO enterprise are:

                       Entity’s Name                            Place of Organization
     Innovative Engineering                               Puerto Rico
     J &J Engineering Consulting Group Limitada,          Costa Rica
     doing business as JFSJSC Engineering
     Consulting
     VG Eng. Services International, S.A.                 Costa Rica
     BMRM International Holding LLC                       Costa Rica
     Inmboliaria Desok, S.A.                              Costa Rica
     Multitransportes La Gloria                           Costa Rica
     La Gloria del Atlántico KG S.A.                      Costa Rica

       15.     The Entities were specifically created by Feliciano, Santana, and Gutiérrez, under

their names and that of several other Medtronic-CR employees, friends and/or relatives with the

specific purpose of billing Medtronic-CR for goods and services that were never provided to

Medtronic-CR or that were provided at substantially inflated prices.

       16.     As Site Director in charge of overseeing the construction of Medtronic-CR’s new

manufacturing facility, Feliciano had the authority of approving on behalf of Medtronic-CR any

and all purchase orders concerning the construction project that did not exceed $100,000. If the

purchase orders exceeded $100,000, approval from Medtronic Puerto Rico Operations Co.

(“Medtronic Puerto Rico”) or from the parent company Medtronic, Inc. (“Medtronic”) would be

necessary.



                                               -4-
            Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 5 of 32




       17.      As part of the scheme, between October 2018 and February 2020, Feliciano

personally authorized purchase orders issued by the Entities for purported services rendered

and/or goods delivered to Medtronic-CR. Each of the Entities’ purchase orders was devised by

Feliciano, Santana and Gutiérrez to be below the approval authority limit of Feliciano to avoid

higher level oversight and detection of Medtronic-CR. Subsequently, invoices were issued and

applied against the open purchase orders. Medtronic-CR made payments amounting to

approximately $5.7 million under the purchase orders approved by Feliciano and others under

the first scheme.

       18.      Feliciano willfully and with the intent to defraud Medtronic-CR approved

purchase orders from the Entities, against which invoices were subsequently paid, knowing that

the Entities had not rendered the services and/or delivered any goods or that the amounts

invoiced under the purchase orders far exceeded the fair market value of equivalent goods and

services.

       19.      Once the purchase orders were approved by Feliciano, the Entities would invoice

Medtronic-CR for goods and services supposedly provided to the project. The invoices under the

approved and open purchase orders would be sent by electronic transmission to the Accounts

Payable department in Medtronic Puerto Rico for processing. In many cases, because the

invoices were submitted against previously approved purchase orders, they did not draw

additional scrutiny from Medtronic-CR personnel and could be processed through the Accounts

Payable department.

       20.      As will be further detailed below, some of the fraudulent payments received by

the Entities were electronically wire transferred from Medtronic-CR’s bank account in Costa

Rica to bank accounts opened by the Entities in banks located in Puerto Rico. Upon information




                                              -5-
          Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 6 of 32




and belief, kickbacks paid to Feliciano by some of the Entities were also transferred from a

personal bank account held by Feliciano in Costa Rica to a credit union account under

Feliciano’s name in the state of Illinois.

       21.     A second scheme consisted of the use of an independent association known as

Asociación Solidarista de Empleados de Medtronic Medical CR Sociedad de Responsabilidad

Limitada (“ASE5TEK”) to extract funds from ASE5TEK and Medtronic-CR for Feliciano’s and

Gutiérrez’s personal benefit.

       22.     ASE5TEK was funded by Medtronic-CR employees’ contributions with a small

match of funds by Medtronic-CR. The account is held at a local Costa Rica bank and is outside

of Medtronic-CR’s control.

       23.     A solidarity association, such as ASE5TEK, is common in Costa Rica and is

utilized as a vehicle to invest/grow contributions for personal uses of the contributing employees.

       24.     ASE5TEK was led by Medtronic-CR’s Plant Assembler, who is the President of

the Board, and Gutiérrez who was the Vice-President. In that capacity, Gutiérrez had access to

the bank accounts of ASE5TEK.

       25.     Upon information and belief, on or around October 4, 2018, ASE5TEK began

allowing Medtronic-CR to use its funds as a “revolving credit line” to purportedly expedite

payments to the Entities and to actually circumvent internal Medtronic-CR disbursement controls

(i.e., vendor set-up and payment terms). Likewise, Gutiérrez conspired with Feliciano to extract

funds from ASE5TEK, which as mentioned was also funded with Medtronic-CR matching

contributions, to pay kickbacks to Feliciano, for Medtronic-CR employee “bonus” payments and

other personal benefits (i.e., personal automobile and living expenses), among others.




                                               -6-
         Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 7 of 32




       26.    Upon information and belief, Gutiérrez requested such funds directly from

ASE5TEK via email and/or WhatsApp and the President of ASE5TEK’s board would direct

each disbursement to the intended recipient, including payments to Gutiérrez himself.

       27.    Subsequent to the issuance of funds, Gutiérrez created invoices on ASE5TEK

letterhead for generic services rendered (i.e., “third-party services”) for submission to and

reimbursement by Medtronic-CR. Certain invoices would also include a 3% fee charged by

ASE5TEK for each third-party payment.

       28.    Medtronic-CR has identified five of the Entities and two individuals associated

with one of the Entities who received disbursements from ASE5TEK in the approximate amount

of $1,736,150. The individuals who received disbursements from ASE5TEK are Gutiérrez and

his aunt Mirta Maritza Azofeifa Garro.

       29.    The amounts disbursed by ASE5TEK (some of which was reimbursed by

Medtronic-CR) and unlawfully received by the Defendants and/or by the Entities under the two

schemes mentioned above are the following:

                                               Aggregate Amount
                                                                      Aggregate Amount
                                                 Disbursed by
                                                                         Disbursed by
                                                Medtronic-CR
              Entity Name/Person                                       ASE5TEK under
                                                under the First
                                                                      the Second Scheme
                                                    Scheme
                                                                            (USD)
                                                     (USD)
     JFSJSC Engineering Consulting                $ 2,100,000                   -
     Innovative Engineering                       $ 1,278,816                   -
     VG Eng Services International                $ 2,351,812              $508,020
     Inmboliaria Desok, S.A.                           -                   $ 751,465
     Keylor Gutiérrez Victor                           -                   $ 221,299
     Multitransportes La Gloria                        -                   $ 209,840
     La Gloria del Atlántico KG S.A.                   -                    $ 28,019
     Mirta Maritza Azofeifa Garro                      -                    $17,507
     TOTAL                                        $ 5,730,628             $ 1,736,150




                                              -7-
          Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 8 of 32




         30.   This complaint seeks redress for the damages caused by Defendants under the

first scheme, as well as damages that Feliciano and Gutiérrez caused Medtronic-CR under the

second scheme.

         31.   In or around October 30, 2017 Medtronic appointed Feliciano, who at that time

was Medtronic Puerto Rico Plant Manager, as Medtronic-CR’s Manufacturing Director.

         32.   Medtronic-CR was, and still is, in expansion mode as Medtronic Inc., Medtronic-

CR’s parent company, shifts additional manufacturing away from other locations around the

globe.

         33.   On or around the time Feliciano was transferred to Medtronic-CR, he, Santana (a

former Medtronic Puerto Rico employee and contractor), and Gutiérrez conspired and began

orchestrating a scheme to defraud Medtronic-CR for their own benefit.

         34.   Santana was the incorporator, resident agent, president and secretary of

Innovative Engineering in Puerto Rico through which it had provided certain consulting and

machinery repair services to Medtronic Puerto Rico. Santana met Feliciano when the former

worked as an employee and contractor of Medtronic Puerto Rico.

         35.   Feliciano was named Site Director of Medtronic-CR and placed in charge of

overseeing the construction of Medtronic-CR’s new manufacturing facility. As Site Director,

Feliciano had the authority of approving purchase orders on behalf of Medtronic-CR that did not

exceed $100,000. If the purchase order exceeded said amount, approval of Medtronic Puerto

Rico or Medtronic. would be necessary. Once a purchase order was approved within Medtronic-

CR’s accounting system, invoices could be submitted to the Accounts Payable department

against said purchase order(s) for processing and payment.




                                              -8-
         Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 9 of 32




       36.     Between October 2018 and September 2019, Feliciano approved 31 purchase

orders for services supposed to be provided by Innovative Engineering to Medtronic-CR. The

purchase orders contain vague descriptions, such as “engineering contractor.” Other Medtronic

personnel approved two (2) additional purchase orders for services supposed to be provided by

Innovative Engineering to Medtronic-CR.

       37.     Feliciano willfully and with the intent to defraud Medtronic-CR approved

Innovative Engineering’s 31 purchase orders, knowing that said enterprise would not render the

services described in the purchase orders, never intended to render the referenced services,

and/or that the amounts to be invoiced under the purchase orders far exceeded the fair market

value of equivalent services.

       38.     Once the 31 purchase orders were approved by Feliciano, Santana caused

Innovative Engineering to invoice Medtronic-CR for the services supposedly provided to

Medtronic-CR’s expansion/construction project.

       39.     In particular, between August 2018 and August 2019, Innovative Engineering

submitted 478 invoices against the 31 purchase orders approved by Feliciano, and other

Medtronic personnel.

       40.     The range of Innovative Engineering’s invoices fluctuated between $600.00 and

$21,363.00. Because these invoices were submitted against previously approved purchase orders

– each of which was within the approval authority of Feliciano – they did not draw additional

scrutiny from Medtronic-CR personnel to result in payment. Feliciano and Santana willfully

devised the purchase orders to be for amounts under the approval authority of Feliciano as a

means to avoid the need to obtain higher level approval of other Medtronic executives.




                                              -9-
           Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 10 of 32




       41.     Most of the invoices submitted by Innovative Engineering state the name of

subcontractors and relate to 26 named sub-contractors. As will be explained below, the same

named sub-contractors appear in seven (7) of the other Entity’s purchase orders.

       42.     To   facilitate   Defendants’   scheme,   Feliciano   instructed    Medtronic-CR’s

Import/Export Coordinator to create any and all future purchase requisition(s) requested by

Santana.

       43.     Initially, the requisitions ordered by Santana were sent to a buyer for the latter’s

approval. However, in order to advance Defendants’ scheme, Santana later instructed the

Import/Export Coordinator to assign the requisitions to the Administrative Cost Center, which

ended up being approved by Feliciano.

       44.     The 478 invoices billed against Innovative Engineering’s approved and open

purchase orders were then sent to Accounts Payables in Medtronic Puerto Rico for processing

after being approved by Feliciano. To further enable their scheme, Gutierrez also instructed the

Import/Export Coordinator to approve all invoices submitted by Santana that were held up in the

system awaiting release.

       45.     Between December 2018 and November 2019, Medtronic-CR issued 35 payments

to Innovative Engineering under the fraudulent purchase orders and invoices adding up to

$1,278,816.38.

       46.     Upon information and belief, Medtronic-CR did not receive any services in

consideration for most the monies paid to Innovative Engineering under the bogus purchase

orders and invoices approved by Feliciano.

       47.     There are Puerto Rico banking ties to many of the above referenced fraudulent

transactions. Indeed, all 35 payments made to Innovative Engineering, totaling $1,278,816.38,




                                               - 10 -
        Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 11 of 32




were paid via wire transfer by Medtronic-CR to one of two bank accounts held by Innovative

Engineering at Banco Popular de Puerto Rico (“BBPR”).

       48.      In other words, Feliciano and Santana’s scheme went beyond manipulating and

abusing Medtronic’s vendor payment system. The two also orchestrated 35 direct wire transfers

from Medtronic-CR’s Costa Rican bank account to Innovative Engineering’s BPPR account in

Puerto Rico as represented in the table below:


                                                          Innovative Engineering
             Processing Date       Amount Paid            BBPR Account Number
               12/06/2018            $14,220.00               XXXXXX531
               12/19/2018           $ 68,620.00               XXXXXX165
               12/27/2018          $ 156,670.00               XXXXXX165
               01/03/2019             $ 6,720.00              XXXXXX165
               01/11/2019            $15,200.00               XXXXXX165
               02/08/2019            $84,390.00               XXXXXX165
               02/28/2019            $44,680.00               XXXXXX165
               03/14/2019            $42,584.00               XXXXXX165
               03/20/2019            $43,996.00               XXXXXX165
               04/04/2019            $42,568.00               XXXXXX165
               04/16/2019            $47,404.50               XXXXXX165
               05/02/2019            $27,577.50               XXXXXX165
               05/01/2019            $11,800.00               XXXXXX165
               05/15/2019            $66,490.00               XXXXXX165
               05/17/2019            $23,617.50               XXXXXX165
               06/18/2019            $46,856.72               XXXXXX165
               06/25/2019            $56,542.47               XXXXXX165
               07/02/2019            $21,447.00               XXXXXX165
               07/09/2019            $49,415.00               XXXXXX165
               07/16/2019            $20,310.00               XXXXXX165
               07/23/2019            $57,900.00               XXXXXX165
               07/30/2019            $17,645.00               XXXXXX165
               08/06/2019            $20,084.00               XXXXXX165
               08/13/2019            $45,465.00               XXXXXX165
               08/20/2019            $65,824.55               XXXXXX165
               08/27/2019            $25,324.00               XXXXXX165
               09/03/2019            $25,378.00               XXXXXX165
               09/03/2019              $2,637.50              XXXXXX165
               09/10/2019            $37,578.17               XXXXXX165


                                                 - 11 -
         Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 12 of 32




                                                        Innovative Engineering
             Processing Date        Amount Paid         BBPR Account Number
               09/17/2019              $33,881.00             XXXXXX165
               09/23/2019              $29,898.00             XXXXXX165
               10/01/2019               $1,935.00             XXXXXX165
               10/08/2019               $2,880.00             XXXXXX165
               10/22/2019              $13,480.00             XXXXXX165
               11/26/2019               $7,797.47             XXXXXX165
                  Total            $ 1,278,816.38

       49.      Innovative Engineering was not the only enterprise used by Feliciano and Santana

to steal from and defraud Medtronic-CR.

       50.      J&J Engineering Consulting Group Limitada d/b/a JFSJSC Engineering

Consulting (“JFS”) was formed by Santana and Jose Manuel Figueroa Saez in Costa Rica on or

around April 12, 2018.

       51.      On or around August 9, 2019, JFS granted a general and unlimited power of

attorney in favor of Feliciano and Gutiérrez. The referenced power of attorney evinces that

Feliciano had a financial interest in and control over JFS.

       52.      Between December 2018 and January 2020, Feliciano approved 24 purchase

orders for services that were supposed to be provided by JFS to Medtronic-CR. The majority of

the purchase orders approved by Feliciano contain vague descriptions, such as “engineering

services,” “engineering services sub-contractors fee,” and “module and commission project”.

Only one of the 24 purchase orders provides specific details related to a transfer project.

       53.      Only seven of the 24 purchase orders approved by Feliciano for services

supposedly to be provided by JFS to Medtronic-CR include the name of subcontractors, whose

names, coincidentally, are identical to the sub-contractors included in the purchase orders

Feliciano approved for Innovative Engineering.




                                               - 12 -
            Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 13 of 32




       54.      Feliciano willfully and with the intent to defraud Medtronic-CR approved JFS’s

24 purchase orders, knowing that said enterprise would not render the services described in the

purchase orders, never intended to render most of the referenced services, and/or that the

amounts invoiced under the purchase orders far exceeded the fair market value of equivalent

services.

       55.      Once the 24 purchase orders were approved by Feliciano, Santana and or

Feliciano himself caused JFS to invoice Medtronic-CR for the services supposedly provided to

Medtronic-CR’s expansion/construction project.

       56.      As they did with the purchase orders issued under Innovative Engineering’s name,

Feliciano and Santana made sure that all of JFS’s purchase orders would be for amounts under

the approval authority of Feliciano as a means to avoid the need to obtain higher level approval

of other Medtronic-CR executives. The range of purchase orders fluctuated between $40,000.00

and $95,000.00.

       57.      Between April 2019 and January 2020, JFS issued 25 invoices against the 24

purchase orders approved by Feliciano. The range of the invoices fluctuated between $30,500.00

and $95,000. JFS’ invoices are not supported by names of contractors or timesheets.

       58.      Between March 2019 and February 2020, Medtronic-CR issued 16 payments to

JFS under the fraudulently issued purchase orders and invoices for a total amount of

$2,100,000.00.

       59.      Upon information and belief, Medtronic-CR did not receive any services in

consideration for most the monies paid to JFS under the bogus purchase orders and invoices

approved by Feliciano.




                                              - 13 -
        Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 14 of 32




       60.    At least one of the payments fraudulently obtained by JFS was made to a Puerto

Rico financial institution. Medtronic-CR records show that, on or around March 1, 2019,

$35,000 was wire transferred from Medtronic-CR’s bank account in Costa Rica to a BBPR

account held by JFS in Puerto Rico as payment for purported “engineering services” never

rendered by JFS.

       61.    Innovative Engineering and JFS were not the only enterprises used by Feliciano

and Santana to steal from and defraud Medtronic-CR.

       62.    Upon information and belief, other companies were organized in Costa Rica by a

group of Medtronic-CR employees, their friends and/or relatives to illegally exact monies from

Medtronic-CR. One of said companies, VG Engineering Services S.A. (“VG”), was formed in

Costa Rica on February 18, 2018.

       63.    Medtronic-CR suspects that VG was formed by friends and relatives of Gutiérrez

as another vehicle to defraud Medtronic-CR by billing for services that were never rendered or

rendered at substantially inflated prices. Upon information and belief, VG and Gutiérrez were

aided and abetted by Feliciano.

       64.    Between April 2019 and January 2020, Feliciano approved 27 out of 53 purchase

orders issued by VG for services to be provided by that enterprise to Medtronic-CR, which

services were either never provided by VG or were invoiced at amounts that far exceed the fair

market value of the services actually rendered. 42 of the 53 purchase orders issued by VG

contain vague descriptions such as “engineering and maintenance services” with no contractor’s

name. Only ten purchase orders provide specific details.

       65.    As with Innovative Engineering and JFS, the range of VG’s purchase orders were

purposely kept under Feliciano’s approval authority in order to avoid the intervention of




                                             - 14 -
          Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 15 of 32




Medtronic-CR’s higher ups. Specifically, the amounts of the 27 purchase orders approved by

Feliciano ranged from $1,380.00 to $95,000.00.

         66.   Between April 2019 and January 2020, Medtronic-CR issued 31 payments to VG,

totaling $2,351,811.79. Most of the 106 invoices issued by VG, which fluctuated between $45.00

and $95,000.00, have vague descriptions such as “engineering and maintenance services” with

no contractor’s name.

         67.   Upon information and belief, Medtronic-CR did not receive any services in

consideration for most the monies paid to VG under the bogus purchase orders and invoices

approved by Feliciano and the few services that were actually provided to Medtronic-CR were

invoiced by VG at prices that substantially exceed the fair market value of equivalent services.

         68.   La Gloria del Atlántico KG S.A. (“La Gloria del Atlántico”) was another

company created by Gutiérrez as part of his and Feliciano’s schemes to defraud Medtronic-CR

and ASE5TEK. Specifically, upon information and belief Gutierrez used La Gloria del Atlántico

to pay kickbacks to Feliciano for him to approve purchase orders for services purportedly

provided by companies associated with Gutiérrez and/or owned by the latter’s friends and

relatives and/or for aiding and abetting Gutierrez’s own schemes to defraud Medtronic-CR and

ASE5TEK.

         69.   As mentioned, as part of the second scheme, ASE5TEK disbursed a total of

$28,019 to La Gloria del Atlántico. The referenced disbursements, which were made at

Gutiérrez’s behest, were received by La Gloria del Atlántico from ASE5TEK on the following

dates:

                 Disbursement Date                             Amount
                   April 6, 2019                                $4,300
                  August 17, 2019                          $11,900 (approx.)
                  August 26, 2019                          $11,900 (approx.)


                                              - 15 -
        Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 16 of 32




       70.    Upon information and belief, neither ASE5TEK nor Medtronic-PR received any

services in consideration for the payment of $28,019 made by ASE5TEK to La Gloria del

Atlántico.

       71.    Coincidentally, in May 2019, La Gloria del Atlántico deposited $5,000 to a Costa

Rica bank account under Feliciano’s name. In addition, on July 31, 2019 and on August 31,

2019, La Gloria del Atlántico deposited $20,000 and $52,000, respectively, to the same Costa

Rica bank account under Feliciano’s name.

       72.    Likewise, in September 2019, La Gloria del Atlántico deposited a total of

$107,500 (in several small installments) to the same Costa Rica bank of Feliciano.

       73.    For its part, in September 2019, JFS deposited a total of $20,000 to the same

personal bank account of Feliciano in Costa Rica.

       74.    Upon information and belief, the referenced deposits were part of the kickbacks

paid by Gutierrez to Feliciano for aiding and abetting the schemes to defraud both Medtronic-CR

and ASE5TEK.

       75.    Multitransportes La Gloria, another company owned and controlled by Gutiérrez,

also received disbursements from ASE5TEK in the approximate aggregate amount of $279,000.

As mentioned, Gutierrez directed disbursements from ASE5TEK for purported services provided

by bogus entities and contractors of Medtronic-CR, including himself.

       76.    In or around February 2020, Medtronic-CR received information that Feliciano

might be taking advantage of the rapid buildup of Medtronic-CR’s facility to route money to one

or more corporate vendors set up him.




                                             - 16 -
         Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 17 of 32




        77.     When confronted, Feliciano admitted to several personal vices that led to “bad

decisions,” including the misappropriation of assets for his personal benefit. Feliciano also

admitted that he co-owns racehorses with Santana in Puerto Rico.

        78.     Documents obtained by Medtronic-CR reveal that Feliciano and Santana

purchased and financed the operation of a horse stable in Puerto Rico with the proceeds of their

fraudulent activities.

        79.     For instance, on February 1, 2020, Feliciano and Santana exchanged text

messages, through WhatsApp, in which they conspired to issue a $12,000.00 purchase order to

cover the costs of horses. In the first text of the thread sent by Santana to Feliciano, the former

specifically refers to the issuance of another purchase order (in Spanish: “Voy a sacar un PO mas

pa esos caballitos,” which translates to “I will issue another PO for those little horses”)), which

means that it was not the first time the individuals had engaged in that fraudulent activity.

        80.     Further, the investigation uncovered dozens of text and WhatsApp messages

exchanged between November 17, 2019 and February 12, 2020 which show Feliciano and

Santana discussing the creation of companies to be added as Medtronic-CR’s suppliers to extract

money out for their personal benefit.

        81.     Upon information and belief, in addition to the horse stable, Feliciano, Santana

and Innovative acquired other real and personal property in Puerto Rico with the monies they

misappropriated from Medtronic-CR.

        82.     Upon information and belief, in order to launder part of the monies exacted from

Medtronic-CR and, indirectly, from ASE5TEK, between July 2018 and February 2020, Feliciano

transferred a total of $590,000 from a Costa Rica bank account held under his name to an

account at Baxter Credit Union in Vernon, Illinois, also held under Feliciano’s name.




                                               - 17 -
        Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 18 of 32




                                    IV. CAUSES OF ACTION

                             COUNT I
     RACKETEER INFLUENCED AND CORRUPT AND ORGANIZATIONS ACT
                           §§ 1962(a)-(d)

       83.      The allegations of paragraphs 1 through 82 are incorporated herein by reference.

       84.      Innovative Engineering is an enterprise operated by Santana and Feliciano for the

purpose of defrauding Medtronic-CR in a racketeering scheme.

       85.      Santana, Feliciano, and Innovative Engineering form an enterprise which engaged

in, and whose activities affect, interstate and foreign commerce.

       86.      Defendants and others agreed to and did conduct and participate in the conduct of

the enterprise’s affairs through a pattern of racketeering activity and for the unlawful purpose of

intentionally defrauding Medtronic-CR.

       87.      Pursuant to and in furtherance of their fraudulent scheme, Feliciano and Santana

committed multiple related acts of conduct intent on defrauding Medtronic-CR by knowingly

engaging in or attempting to engage in monetary transactions in criminally derived property and

derived from the specified unlawful activity described below:

       a. Between December 2018 and January 2020, Feliciano engaged in a pattern of: (1)

             creating and approving approximately 81 fraudulent purchase orders under the names

             of Innovative Engineering, JFS, and VG; (2) aiding and abetting in the submission of

             approximately 609 false invoices to Medtronic-CR; and (3) inducing Medtronic-CR

             to issue at least 82 payments, totaling approximately $5.7 million, for services not

             rendered and/or rendered at prices that far exceed the fair actual value of the invoiced

             services.




                                                - 18 -
        Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 19 of 32




       b. Between December 2018 and January 2020, Santana engaged in a pattern of: (1)

             creating approximately 54 fraudulent purchase orders under the names of Innovative

             Engineering and JFS; (2) submitting approximately 503 false invoices to Medtronic-

             CR; and (3) inducing Medtronic-CR to issue at least 51 payments, totaling

             approximately $3.4 million, for services not rendered and/or rendered at prices that

             far exceed the fair actual value of the invoiced services.

       c. Various foreign and interstate communications via email, wire, and/or phone,

             including, without limitation dozens of text and WhatsApp messages exchanged

             between November 17, 2019 and February 12, 2020, which show Feliciano and

             Santana discussing the creation of companies to be added as Medtronic-CR’s

             suppliers to exact money from Medtronic-CR for Feliciano and Santana’s personal

             benefit.

       d. Withdrawing and converting monies for Feliciano and Santana’s personal use, which

             were wire transferred from Costa Rica and were deposited in several BBPR accounts

             in Puerto Rico.

       88.      These numerous acts constitute a clear pattern of racketeering activity pursuant to

18 U.S.C. § 1961(5); this pattern took place over a period of more than a year.

       89.      All Defendants have directly and indirectly conducted and participated in the

conduct of the enterprise’s affairs through the pattern of racketeering and activity described

above, in clear violation of 18 U.S.C. § 1962(c).

       90.      Moreover, Feliciano and Santana used income that was derived from the above

described pattern of racketeering activity in an interstate enterprise, in violation of 18 U.S.C. §




                                                 - 19 -
         Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 20 of 32




1962(a). Specifically, Feliciano and Santana intentionally and fraudulently used Medtronic-CR’s

money for their personal benefit.

       91.     The Defendants also engaged in an enterprise whose activities affect interstate

and foreign commerce, in violation of 18 U.S.C. § 1962(b). The Defendants have directly and

indirectly acquired and maintained interests in and control of this enterprise through the pattern

of racketeering activity described above, again in violation of 18 U.S.C. § 1962(b). Specifically,

the Defendants’ enterprise was formed with the goal of illegally obtaining millions of dollars

from Medtronic-CR. These monies were used to, among other things, finance the operation of a

horse stable in Puerto Rico and, upon information and belief, to purchase other real and personal

property in Puerto Rico.

       92.     As set forth above, the Defendants agreed and conspired to violate 18 U.S.C. §§

1962(a)-(c), in direct violation of 18 U.S.C. § 1962(d). Specifically, Feliciano conspired with

Santana and others to intentionally and fraudulently exact money from Medtronic-CR and

acquire that money as a part of the herein described racketeering scheme.

       93.     The Defendants have intentionally conspired and agreed to directly and indirectly

use or invest income that was derived from a pattern of racketeering activity in an interstate and

foreign enterprise, acquire or maintain interests in the enterprise through a pattern of racketeering

activity, and conduct and participate in the conduct of the affairs of the enterprise through a

pattern of racketeering activity.

       94.     The Defendants knew that their predicate acts were part of a pattern of

racketeering activity and agreed to the commission of those acts to further the schemes described

above. That conduct undoubtedly constitutes a conspiracy to violate 18 U.S.C. §§ 1962(a)-(c), in

clear violation of 18 U.S.C. § 1962(d).




                                               - 20 -
         Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 21 of 32




        95.     As a direct and proximate result of Feliciano, Santana and Innovative

Engineering’s racketeering activities and violations of 18 U.S.C. § 1962(a)-(c), Medtronic-CR

has been injured in its business and property in that Defendants have fraudulently

misappropriated no less than $5,730,628.17 from Medtronic-CR, for services not rendered and/or

rendered at prices that far exceed the fair actual value of the invoiced services.

        96.     Therefore, Feliciano, Santana and Innovative Engineering are liable to Medtronic-

CR under the RICO Act and must compensate Medtronic-CR for: (a) actual damages of no less

than $5,730,628.17; (b) the total sum of no less than $17,191,884.50 which equals three times

the amount of compensatory damages to cover all monies fraudulently misappropriated from

Medtronic-CR and which are mandatory pursuant to the treble damages provision of 18 USCA

§1962; (c) legal interest; (d) all costs of the captioned litigation; and (e) attorney’s fees.

                               COUNT II
     ACT AGAINST ORGANIZED CRIME AND MONEY LAUNDERING OF THE
                  COMMONWEALTH OF PUERTO RICO
                     25 P.R. LAWS ANN. § 971, et seq.

        97.     The allegations of paragraphs 1 through 96 are incorporated herein by reference.

        98.     Innovative Engineering is an enterprise or business operated by Santana and

Feliciano for the purpose of illegally misappropriating monies from Medtronic-CR through a

pattern of organized criminal activity.

        99.     Santana and Feliciano are associated individuals who, in turn, form an enterprise

that engaged in, and participated in a pattern of organized criminal activity.

        100.    Defendants agreed to and did conduct and participate in the conduct of the

enterprise’s affairs through a pattern of racketeering activity and for the unlawful purpose of

intentionally defrauding Medtronic-CR and laundering money they had misappropriated from

Medtronic-CR.



                                                 - 21 -
        Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 22 of 32




       101.   Pursuant to and in furtherance of their illicit scheme, Feliciano and Santana

committed multiple related acts of conduct intent on defrauding Medtronic-CR by knowingly

engaging in or attempting to engage in monetary and financial transactions in criminally derived

property and derived from the specified unlawful activity described below:

       e. Between December 2018 and January 2020, Feliciano engaged in a pattern of: (1)

           creating and approving approximately 81 fraudulent purchase orders under the names

           of Innovative Engineering, JFS, and VG; (2) aiding and abetting in the submission of

           approximately 609 false invoices to Medtronic-CR; and (3) inducing Medtronic-CR

           to issue at least 82 payments, totaling approximately $5.7 million, for services not

           rendered and/or rendered at prices that far exceed the fair actual value of the invoiced

           services.

       f. Between December 2018 and January 2020, Santana engaged in a pattern of: (1)

           creating approximately 54 fraudulent purchase orders under the names of Innovative

           Engineering and JFS; (2) submitting approximately 503 false invoices to Medtronic-

           CR; and (3) inducing Medtronic-CR to issue at least 51 payments, totaling

           approximately $3.4 million, for services not rendered and/or rendered at prices that

           far exceed the fair actual value of the invoiced services.

       g. Inducing Medtronic-CR to transfer monies from Medtronic-CR’s Costa Rica bank

           account to BBPR as payments for services that were never rendered or that were

           invoiced at overtly excessive rates, which unlawfully obtained monies were destined

           in whole or in part for the personal benefit of Feliciano and Santana, or which was

           used, in whole or in part, to acquire and interest in or establish and operate a horse

           stable in Puerto Rico.




                                               - 22 -
         Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 23 of 32




       h. Withdrawing and converting monies for Feliciano and Santana’s personal use, which

           were wire transferred from Costa Rica and were deposited in several BBPR accounts

           in Puerto Rico.

       102.    These numerous acts constitute a clear pattern of organized criminal activity

pursuant to P.R. Laws Ann. tit. 25, § 975b(a)-(d); this pattern took place over a period of more

than a year.

       103.    All Defendants have directly and indirectly conducted and participated in the

conduct of the enterprise’s affairs through the pattern of organized criminal activity described

above and received income derived directly or indirectly from any pattern of organized criminal

activity, in clear violation of P.R. Laws Ann. tit. 25, § 975b(a), (c) and (d).

       104.    Feliciano and Santana have directly and indirectly acquired and maintained

interest in the conduct of the enterprise’s affairs through the pattern of organized criminal

activity described above, in clear violation of P.R. Laws Ann. tit. 25, § 975b(b).

       105.    Further, Feliciano and Santana conspired to induce and induced other Medtronic-

CR personnel to carry out several financial acts or transactions using assets originating or

derived from, or linked with, a specific illegal activity intentionally, or cognizant of the fact that

the financial transaction has been planned entirely or partially so as to conceal or dissemble the

nature, location, origin, ownership, or control of the profits of the specific illegal activity in

violation of the provisions of the laws of the Commonwealth of Puerto Rico, the federal

government, or any of its states, in violation of P.R. Laws Ann. tit. 25, § 975b(e).

       106.    Moreover, Feliciano aided and abetted Santana, Innovative, and JFS in their

attempt to illegally exact millions of dollars from Medtronic-CR, in violation of P.R. Laws Ann.

tit. 25, § 975b(g). These monies were used to, among other things, finance the operation of a




                                                - 23 -
         Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 24 of 32




horse stable in Puerto Rico and, upon information and belief, to purchase other real and personal

property in Puerto Rico.

       107.    The Defendants were cognizant of the fact that their predicate acts were part of a

pattern of organized criminal activity and agreed to the commission of those acts to further the

schemes described above.

       108.    As direct and proximate result of the Feliciano, Santana and Innovative

Engineering’s racketeering activities and violations of P.R. Laws Ann. tit. 25, § 975b(a)-(e) and

(g), Medtronic-CR has been injured in its business and property in that Defendants have

fraudulently misappropriated no less than $5,730,628.17 from Medtronic-CR, for services not

rendered and/or rendered at prices that far exceed the fair actual value of the invoiced services.

       109.    Therefore, Feliciano, Santana and Innovative Engineering are liable to Medtronic-

CR under the Act Against Organized Crime and Money Laundering of the Commonwealth of

Puerto Rico and must compensate Medtronic-CR for: (a) actual damages of no less than

$5,730,628.17; (b) the total sum of no less than $17,191,884.50 which equals three times the

amount of compensatory damages to cover all monies fraudulently misappropriated from

Medtronic-CR and which are mandatory pursuant to the treble damages provision of P.R. Laws

Ann. tit. 25, § 971h(d).

                                  COUNT III
                      FRAUD (DOLO) IN THE INDUCEMENT
                PUERTO RICO CIVIL CODE, 31 P.R. LAWS ANN. § 3408
              AND/OR ARTICLE 1020 OF THE COSTA RICA CIVIL CODE

       110.     The allegations of paragraphs 1 through 109 are incorporated herein by reference.

       111.    Pursuant to Article 1221 of the Puerto Rico Civil Code, P.R. Laws. Ann. tit. 31, §

3408, a party is liable to another if he or she has fraudulently induced the other to enter into a

contract that the other would not have perfected except for the fraud. Likewise, under Article



                                               - 24 -
        Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 25 of 32




1020 of the Costa Rica Civil Code, a party who induces another to enter into a contract through

deliberate lies or omissions (dolo) must restore to the deceived party all fruits of the contract,

which may be annulled.

       112.    Feliciano and Santana made false material representations to Medtronic-CR with

the intent to commit fraud and of inducing Medtronic-CR into issuing purchase orders in favor of

Innovative Engineering and several other companies, including but not limited to JFS and VG.

       113.    Feliciano and Santana intentionally made false and misleading representations, on

behalf of Innovative Engineering, with knowledge of their falsity to the detriment of Medtronic-

CR.

       114.    Had it not been for Feliciano and Santana’s insidious machinations and false

representations Medtronic-CR would not have issued the bogus purchase orders to Innovative

Engineering, JFS, VG and others.

       115.    Medtronic-CR was induced by Defendants’ false representations to rely on

Feliciano, Santana, and Innovative’s misrepresentations and fraudulent actions into paying

Innovative more than one million dollars under purchase orders that were fraudulently obtained.

       116.    The reliance of Medtronic-CR on Defendants misrepresentations was justifiable

since they represented that the services were needed and rendered in connection with Medtronic-

CR’s expansion.

       117.    As a result of Defendants’ fraudulent actions and misrepresentations Medtronic-

CR sustained damages of no less than $1,278,816.38, equivalent to all amounts paid to

Innovative Engineering under the fraudulently obtained purchase orders.




                                              - 25 -
        Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 26 of 32




                             COUNT IV
      BREACH OF CONTRACT AND FRAUD (DOLO) IN THE PERFORMANCE
              PUERTO RICO CIVIL CODE, 31 P.R. LAWS ANN. § 3018
             AND/OR ARTICLE 702 OF THE COSTA RICA CIVIL CODE

       118.    The allegations of paragraphs 1 through 117 are incorporated herein by reference.

       119.    Article 1210 of the Puerto Rico Civil Code provides that parties to a contract bind

themselves “not only with regard to the fulfillment of what has been expressly stipulated, but

also with regard to all the consequences which, according to their character, are in accordance

with good faith, use and law.” P.R. Laws Ann. tit. 31, § 3375.

       120.    Further, pursuant to Article 1054, a party found to have incurred in “fraud,

negligence, or delay” or having acted contrary to its contractual obligations shall be liable “for

the losses and damages caused thereby.” P.R. Laws Ann. tit. 31, § 3018. In the same vein,

Article 702 of the Costa Rica Civil Code provides that a party who breaches a contract is liable

to the other contracting party for any and all damages caused by the breach.

       121.    Between December 2018 and June 2019, Feliciano approved 31 purchases orders

for services allegedly needed from Innovative in connection with MRC’s expansion.

       122.    Innovative received illegal payments totaling $1,278,816.38 for services that were

either not rendered or which were rendered and invoiced at grossly exaggerated prices which far

exceed the fair market value of equivalent services billed by legitimate companies.

       123.    By submitting invoices for grossly inflated prices or by failing to actually perform

any of the invoiced services, Innovative breached its contractual obligations as to Medtronic-CR

and fraudulently performed thereunder.

       124.    Innovative’s fraudulent breach of its contractual obligations has injured

Medtronic-CR in an amount of no less than $1,278,816.38.




                                              - 26 -
         Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 27 of 32




                                  COUNT V
                                  DAMAGES
                PUERTO RICO CIVIL CODE, 31 P.R. LAWS ANN. §5141
              AND/OR ARTICLE 1045 OF THE COSTA RICA CIVIL CODE

       125.    The allegations of paragraphs 1 through 124 are incorporated herein by reference.

       126.    Puerto Rico Civil Code, Article 1802 provides that “any person who by act or

omission causes damages to another through fault or negligence shall be obligated to repair the

damage so done.” P.R. Laws Ann. tit. 31, § 5141. Similarly, Article 1045 of the Costa Rica Civil

Code provides that “[a]nyone who by malicious intent, fault, negligence or imprudence causes

damage to another, is obligated to provide reparation along with damages.”

       127.     Feliciano, Santana, and Innovative Engineering have engaged in intentional

and/or negligent acts or omissions that have caused and are causing damages to Medtronic-CR

and are, therefore, obligated to repair that damage.

       128.     Feliciano’s, Santana’s and Innovative Engineering’s actions have been the

proximate or adequate cause of the damages suffered and currently being suffered by Medtronic-

CR.

       129.    In particular, Feliciano, without authorization, and intentionally: (1) created and

approved approximately 81 fraudulent purchase orders under the names of Innovative

Engineering, JFS, and VG; (2) conspired to submit and aided and abetted in the submission of,

approximately, 609 false invoices to Medtronic-CR; and (3) induced Medtronic-CR to issue

approximately 82 payments to various Entities, totaling approximately $5,730,628.17 for

payments of services never rendered or rendered at costs substantially higher than the fair market

value of the services invoiced.

       130.    Likewise, Between December 2018 and January 2020, Santana engaged in a

pattern of: (1) creating approximately 54 fraudulent purchase orders under the names of



                                               - 27 -
         Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 28 of 32




Innovative Engineering and JFS; (2) submitting approximately 503 false invoices to Medtronic-

CR; and (3) inducing Medtronic-CR to issue at least 51 payments, totaling approximately $3.4

million, for services not rendered and/or rendered at prices that far exceed the fair actual value of

the invoiced services.

       131.    As a result of Feliciano, Santana, and Innovative Engineering’s negligent acts or

omissions they are responsible for compensating Medtronic-CR’s actual damages, which are

estimated in an amount of no less than $5,730,628.17.

                                         COUNT VI
                                    UNJUST ENRICHMENT

       132.    The allegations of paragraphs 1 through 131 are incorporated herein by reference.

       133.    A Puerto Rico claim for unjust enrichment consists of five elements: (1) existence

of enrichment; (2) a correlative loss; (3) nexus between loss and enrichment; (4) lack of cause for

enrichment; and (5) absence of a legal precept excluding application of enrichment without

cause. See Dantzler, Inc. v. Puerto Rico Ports Auth., 335 F. Supp. 3d 226, 254 (D.P.R. 2018);

Montalvo v. LT’s Benjamin Records, Inc., 56 F.Supp.3d 121, 136 (D.P.R. 2014).

       134.    In this case, Feliciano and Santana unjustly enriched themselves by

misappropriating at least $5,730,628.17 from Medtronic-CR. There were no contracts between

Medtronic-CR and either Feliciano or Santana that justified them receiving the amounts they

conned from Medtronic-CR, and there is no basis in law or fact to exclude application of

enrichment in this case.

       135.    Feliciano’s and Santana’s enrichment was at the expense of Medtronic-CR.

Feliciano’s and Santana’s illegal actions or omissions were the proximate cause of Medtronic-

CR’s monetary losses. In good conscience and equity, Feliciano and Santana must restitute the

money they misappropriated from Medtronic-CR.



                                               - 28 -
         Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 29 of 32




                                   COUNT VII
                BREACH OF THE DUTY OF DILIGENCE AND LOYALTY
                ARTICLE 189 OF THE COSTA RICA COMMERCE CODE

       136.    The allegations of paragraphs 1 through 135 are incorporated herein by reference.

       137.    Article 189 of the Costa Rica Commerce Code provides that officers and other

administrators must comply with all obligations imposed by law with the diligence of a mandate

and are jointly liable to the corporate entity for the damages caused by the breach of those duties.

       138.    Article 189 of the Costa Rica Commerce Code further imposes on officers and

administrators a duty of diligence and loyalty by which they must act in the best interests of the

company and its shareholders and establishes that officers and administrators are jointly liable to

the company for all damages caused by the breach of said duties.

       139.    Article 189 also imposes joint liability on officers and administrators if they did

not adequately oversee the business of the company or if, knowing of acts that are prejudicial,

did not do what was possible to avoid said acts or to eliminate or ameliorate its consequences.

       140.    At all pertinent times hereto Feliciano was employed as Medtronic-CR’s Plant

Manager and, therefore, as an administrator or officer of Medtronic-CR, he had fiduciary,

loyalty, and diligence duties toward the company.

       141.    Instead of faithfully observing his legal obligations under Article 189 of the Costa

Rica Commerce Code, Feliciano actively participated in the misappropriation of Medtronic-CR’s

moneys as well as in all the fraudulent schemes described above.

       142.    Feliciano knew that he was not discharging his diligence and loyalty obligations

when he actively participated in the misappropriation of Medtronic-CR’s moneys. Feliciano

consciously disregarded his responsibilities, breaching his duty of loyalty by failing to discharge

his fiduciary obligations in good faith.




                                               - 29 -
         Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 30 of 32




       143.    As a result of Feliciano’s breach of fiduciary, loyalty and diligence duties he is

responsible for compensating Medtronic-CR’s actual damages, which are estimated in an amount

of no less than $5,730,628.17.

                                 V.      PRAYER FOR RELIEF

   WHEREFORE, Medtronic-CR respectfully demands judgment as follows:

       A.      Against all Defendants for their violations of the RICO Act, 18 U.S.C. § 1962(a)-

(d), in the total amount of no less than $17,191,884.50, which equals three times the amount of

compensatory damages to cover all monies fraudulently appropriated from Plaintiff and is

mandatory pursuant to the treble damages provision of 18 U.S.C. §1962;

       B.      Against Innovative Engineering for fraud in the inducement under Article 1221 of

the Puerto Rico Civil Code, P.R. Laws Ann. tit. 31, § 3408 or, alternatively, under Article 1020

of the Costa Rica Civil Code, in an amount of no less than $1,278,816.38;

       C.      Against Innovative Engineering for breach of contract and fraud in the

performance under Article 1054 of the Puerto Rico Civil Code, P.R. Laws Ann. tit. 31, §3018 or,

alternatively, pursuant to Article 702 of the Costa Rica Civil Code in an amount of no less than

$1,278,816.38;

       D.      Against all Defendants for damages pursuant to Article 1802 of the Puerto Rico

Civil Code, P.R. Laws Ann. tit. 31, §5141 or, alternatively, pursuant to Article 1045 of the Costa

Rica Civil Code, in an amount of no less than $5,730,628.17;

       E.      Against Feliciano and Santana for unjust enrichment in an amount of no less than

$5,730,628.17, plus interest and the costs of litigation;

       F.      Against Feliciano for breach of fiduciary duties pursuant to Article 189 of the

Costa Rica Commerce Code, in an amount of no less than $5,730,628.17.




                                                - 30 -
        Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 31 of 32




       G.     Against all Defendants an award of attorney’s fees, costs, interest, and such other

relief this Honorable Court may seem just and proper.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico this 2nd day of April, 2020.

                                             McCONNELL VALDÉS LLC
                                             270 Muñoz Rivera Avenue
                                             Hato Rey, Puerto Rico 00918
                                             P.O. Box 364225
                                             San Juan, Puerto Rico 00936-4225
                                             Telephone: (787) 759-9292
                                             Fax: (787) 759-8282

                                             s/Arturo J. García Solá
                                             Arturo J. García Solá
                                             USDC-PR No. 201903
                                             ajg@mcvpr.com

                                             s/Leslie Y. Flores-Rodriguez
                                             Leslie Y. Flores-Rodriguez
                                             USDC-PR No. 223601
                                             lfr@mcvpr.com

                                             s/ María C. Cartagena Cancel
                                             María C. Cartagena Cancel
                                             USDC No. 224204
                                             mcc@mcvpr.com

                                             Attorneys for Medtronic Medical CR SRL




                                             - 31 -
Case 3:20-cv-01165-DRD Document 1 Filed 04/02/20 Page 32 of 32
